FIFTH DIVISION
                             MCFADDEN, P. J.,
                          MCMILLIAN and GOSS, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                               http://www.gaappeals.us/rules


                                                                     April 10, 2019




In the Court of Appeals of Georgia
 A19A0630. REEDER v. THE STATE.

      MCFADDEN, Presiding Judge.

      While represented by counsel, Jayoun Reeder entered a non-negotiated plea of

guilty to the charges of terroristic threats and disorderly conduct. The trial court

sentenced Reeder as a recidivist to five years confinement. After sentencing, Reeder

moved to withdraw the plea. Represented by new counsel, he amended his motion to

withdraw to allege that he received ineffective assistance of plea counsel. The trial

court denied the motion to withdraw, and Reeder filed this appeal. Finding no error,

we affirm.

             After sentencing, the decision on a motion to withdraw a guilty
      plea is within the trial court’s discretion, and withdrawal of the plea is
      allowed only when necessary to correct a manifest injustice. The test for
      manifest injustice will by necessity vary from case to case, but it has
       been said that withdrawal is necessary to correct a manifest injustice if,
       for instance, a defendant is denied effective assistance of counsel, or the
       guilty plea was entered involuntarily or without an understanding of the
       nature of the charges.


Giddens v. State, __ Ga. App. __, __ (1) (__ SE2d __) (Case No. A18A2122, decided

Mar. 12, 2019) (citations and punctuation omitted).

              When a defendant challenges the validity of his guilty plea in this
       way, the [s]tate bears the burden of showing that the defendant entered
       his plea knowingly, intelligently, and voluntarily. The [s]tate may meet
       its burden by showing on the record of the guilty plea hearing that the
       defendant understood the rights being waived and possible
       consequences of the plea or by pointing to extrinsic evidence
       affirmatively showing that the plea was voluntary and knowing. In
       evaluating whether a defendant’s plea was valid, the trial court should
       consider all of the relevant circumstances surrounding the plea.


Johnson v. State, 303 Ga. 704, 706-707 (2) (814 SE2d 688) (2018) (citations and

punctuation omitted). “The trial court is the final arbiter of all factual issues raised by

the evidence, and its refusal to allow a withdrawal will not be disturbed absent a

manifest abuse of discretion.” Allen v. State, 333 Ga. App. 853, 855 (2) (777 SE2d

699) (2015) (citation and punctuation omitted).




                                            2
      Reeder argues that plea counsel was ineffective because he failed to properly

advise Reeder of the consequences of entering a non-negotiated guilty plea and led

Reeder to believe that he would be sentenced to a day reporting center, a type of

probation supervision program that provides counseling, educational programming

and supervision.     See     https://dcs.georgia.gov/probation-supervision-programs

(retrieved Mar. 25, 2019).



      The record shows that before accepting his plea, the trial court expressly

advised Reeder that he would be sentenced to five years — a mandatory sentence,

given his recidivism; that he could be ordered to serve the entire sentence in

confinement; that she would decide whether to suspend or probate any portion of it;

that there was no agreement between plea counsel and the assistant district attorney

because she would decide the sentence; and that there was no way for Reeder to guess

what sentence he would receive because she did not yet know how she would

sentence him. Reeder responded that he understood.

      At the hearing on the motion to withdraw the guilty plea, plea counsel testified

that although he thought there was “a really good chance” that Reeder would be

sentenced to probation at a day reporting center, he warned Reeder of the risks of

                                          3
entering a non-negotiated plea. He testified that he did not make promises or

guarantees about the sentence. Nonetheless, Reeder testified that plea counsel

promised him that if he pled guilty, he would be sentenced to two years at a day

reporting center and that he would go home that same day.

      The only evidence that trial counsel promised Reeder a particular sentence is

Reeder’s own testimony. “[A]ny contradiction between (Reeder’s) testimony during

the plea hearing and his [and plea counsel’s] testimony during the motion hearing is

a matter of witness credibility, which the trial court was authorized to decide against

him.” Thompkins v. State, 348 Ga. App. 511, 514 (1) (b) (__ SE2d __) (2019)

(citation and punctuation omitted). We discern no abuse of discretion in the trial

court’s denial of the motion to withdraw his guilty plea, so it is affirmed. See Allen,

333 Ga. App. at 856 (2).

      Judgment affirmed. McMillian and Goss, JJ., concur.




                                          4